opinion). We conclude that the district court did not abuse its discretion at

                sentencing, and we

                            ORDER the judgment of conviction AFFIRMED.



                                                          /                          •
                                                   Hardesty



                                                   Parraguirre


                                                                                    J.



                cc: Hon. Brent T. Adams, District Judge
                     Washoe County Public Defender
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A